Case 19-20916-jrs      Doc 330     Filed 04/27/21 Entered 04/27/21 16:58:55       Desc Main
                                  Document      Page 1 of 38



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                               GAINESVILLE DIVISION

 IN RE:
                                                      CHAPTER 11
 SIGNATURE PACK, LLC,
                                                      CASE NO. 19-20916-JRS
          Debtor.

                    DEBTOR’S MONTHLY OPERATING REPORT
              FOR THE PERIOD FROM MARCH 1, 2021 TO MARCH 31, 2021

       COMES NOW the above-named Debtor and files this Monthly Operating Report in accordance

with the Guidelines established by the United States Trustee and FRBP 2015.

       This 27th day of April, 2021.

                                             JONES & WALDEN LLC

                                             /s/ Leslie M. Pineyro
                                             Leslie M. Pineyro
                                             Georgia Bar No. 969800
                                             lpineyro@joneswalden.com
                                             699 Piedmont Avenue NE
                                             Atlanta, Georgia 30308
                                             (404) 564-9300 Telephone
                                             (404) 564-9301 Facsimile
                                             Attorney for Debtor




Debtor’s Address:
Signature Pack, LLC
516 Commercial Drive
Statham, GA 30666
Case 19-20916-jrs          Doc 330       Filed 04/27/21 Entered 04/27/21 16:58:55                     Desc Main
                                        Document      Page 2 of 38
                          SCHEDULE OF RECEIPTS AND DISBURSEMENTS
                     FOR THE PERIOD BEGINNING 3/1/2021     AND ENDING 3/31/2021

Name of Debtor: Signature Pack, LLC                             Case Number     19-20916-JRS
Date of Petition: 05/09/2019
                                                           CURRENT                  CUMULATIVE
                                                            MONTH                 PETITION TO DATE

1. FUNDS AT BEGINNING OF PERIOD                            $390,066.15 (a)              $107,917.95      (b)
2. RECEIPTS:
       A. Cash Sales
           Minus: Cash Refunds                            (-)
           Net Cash Sales
       B. Accounts Receivable                                                         $6,560,876.64
       C. Other Receipts (See MOR-3)                                                  $2,498,206.92
       (If you receive rental income,
          you must attach a rent roll.)
3. TOTAL RECEIPTS (Lines 2A+2B+2C)                               $0.00                $9,059,083.56
4. TOTAL FUNDS AVAILABLE FOR
   OPERATIONS (Line 1 + Line 3)                            $390,066.15                $9,167,001.51

5. DISBURSEMENTS
       A. Advertising
       B. Bank Charges                                      $10.00                        $3,045.27
       C. Contract Labor                                                                 $48,542.66
       D. Fixed Asset Payments (not incl. in “N”)
       E. Insurance                                                                    $478,839.55
       F. Inventory Payments (See Attach. 2)                                          $1,857,026.14
       G. Leases                                                                       $723,475.65
       H. Manufacturing Supplies                                                       $177,879.62
       I. Office Supplies                                                                $12,152.54
       J. Payroll - Net (See Attachment 4B)                                           $2,875,688.85
       K. Professional Fees (Accounting & Legal)                                       $447,695.18
       L. Rent
       M. Repairs & Maintenance                                                          $27,839.37
       N. Secured Creditor Payments (See Attach. 2)                                   $1,452,123.84
       O. Taxes Paid - Payroll (See Attachment 4C)
       P. Taxes Paid - Sales & Use (See Attachment 4C)
       Q. Taxes Paid - Other (See Attachment 4C)                                           $977.43
       R. Telephone                                                                       $7,021.52
       S. Travel & Entertainment                                                         $18,109.83
       Y. U.S. Trustee Quarterly Fees                                                    $87,988.59
       U. Utilities                                                                      $52,044.19
       V. Vehicle Expenses
       W. Other Operating Expenses (See MOR-3)                                         $506,495.13
6. TOTAL DISBURSEMENTS (Sum of 5A thru W)                   $10.00                    $8,776,945.36
7. ENDING BALANCE (Line 4 Minus Line 6)                $390,056.15       (c)           $390,056.15      (c)

I declare under penalty of perjury that this statement and the accompanying documents and reports are true
and correct to the best of my knowledge and belief.

This       day of            , 20   .
                                                                        (Signature)
(a)This number is carried forward from last month’s report. For the first report only, this number will be the
   balance as of the petition date.
(b)This figure will not change from month to month. It is always the amount of funds on hand as of the date of
    the petition.
(c)These two amounts will always be the same if form is completed correctly.



                                                     MOR-2
Case 19-20916-jrs        Doc 330        Filed 04/27/21 Entered 04/27/21 16:58:55                 Desc Main
                                       Document      Page 3 of 38
                MONTHLY SCHEDULE OF RECEIPTS AND DISBURSEMENTS (cont’d)

                             Detail of Other Receipts and Other Disbursements

OTHER RECEIPTS:
Describe Each Item of Other Receipt and List Amount of Receipt. Write totals on Page MOR-2, Line 2C.

                                                                               Cumulative
        Description                                  Current Month            Petition to Date

 See attached




TOTAL OTHER RECEIPTS                               $0.00
                                                  ________________          _________________

“Other Receipts” includes Loans from Insiders and other sources (i.e. Officer/Owner, related parties
directors, related corporations, etc.). Please describe below:

                             Source
 Loan Amount                of Funds                     Purpose                     Repayment Schedule
                                                  ___________________               __________________




OTHER DISBURSEMENTS:

Describe Each Item of Other Disbursement and List Amount of Disbursement. Write totals on Page MOR-2, Line
5W.
                                                                            Cumulative
          Description                              Current Month            Petition to Date
 See attached




TOTAL OTHER DISBURSEMENTS                         $0.00
                                                  ______________            ________________




NOTE: Attach a current Balance Sheet and Income (Profit & Loss) Statement.




                                                   MOR-3
   Case 19-20916-jrs       Doc 330     Filed 04/27/21 Entered 04/27/21 16:58:55        Desc Main
                                      Document      Page 4 of 38

OTHER RECEIPTS
                                                                       Cumulative
Description                                          Current Month     Petition to Date
Funds transferred to GCS in error                              $0.00          $58,446.00
Payroll & expense reimbursement from GCS                       $0.00        $635,488.20
Refund from Admin America                                      $0.00          $10,436.10
Lumper fees                                                    $0.00           $3,703.55
Balance transferred from Renasant Payroll Account              $0.00             $238.94
Payment from AWG belongs to SE Meats                           $0.00          $20,287.80
Wells Fargo Security Deposit Refund                            $0.00           $4,578.12
Refund of Wrokers Comp Premium                                 $0.00             $251.00
Refund of Packaging Purchase                                   $0.00          $10,500.00
APA Escrow and Purchase Funds                                  $0.00      $1,750,000.00
Paycom refund                                                  $0.00           $1,777.21
Visionary Foods (sale of metal detector)                       $0.00           $2,500.00
                                                               $0.00      $2,498,206.92
   Case 19-20916-jrs        Doc 330    Filed 04/27/21 Entered 04/27/21 16:58:55        Desc Main
                                      Document      Page 5 of 38

OTHER DISBURSEMENTS
                                                                       Cumulative
Description                                          Current Month     Petition to Date
401K                                                           $0.00          $41,632.63
Aldi funds belonging to GCS                                    $0.00        $292,398.50
Freight                                                        $0.00          $78,624.76
PACA License                                                   $0.00           $1,045.00
FedEx                                                          $0.00           $3,416.94
USDA                                                           $0.00           $4,522.98
US Dept of Ag                                                  $0.00           $2,455.42
JSO Escrow                                                     $0.00          $12,000.00
Broker Commissions                                             $0.00          $15,398.90
Settlement to JSO Associates Inc.                              $0.00          $37,500.00
Wind down services                                             $0.00          $17,500.00
                                                               $0.00        $506,495.13
                Case 19-20916-jrs     Doc 330       Filed 04/27/21 Entered 04/27/21 16:58:55     Desc Main
                                                   Document      Page 6 of 38
10:23 AM                                             Signature Pack, LLC
04/09/21                                                 Profit & Loss
Accrual Basis                                                   March 2021

                                                                                     TOTAL
                           Ordinary Income/Expense
                                Expense
                                   6000000 · Business Expense                                10.00

                                Total Expense                                                10.00

                           Net Ordinary Income                                               -10.00

                         Net Income                                                          -10.00




                                                                                                             Page 1
10:37 AMCase     19-20916-jrs          Doc 330 Signature  Pack, Entered
                                                Filed 04/27/21  LLC      04/27/21 16:58:55    Desc Main
4/9/2021
                                                     Balance Sheet
                                               Document      Page 7 of 38
                                                     As of March 31 , 2021

ASSETS
   Current Assets
         Total Checking/Savings                                                  390,048.40
         Total Accounts Receivable                                                27,340.72
         Other Current Assets
             Total 1300000 · Inventory                                                 0.00
             Total 1400300 · Prepaid Rents and Leases                              7,939.62
         Total Other Current Assets                                                7,939.62
   Total Current Assets                                                          425,328.74


   Total Fixed Assets                                                                  0.00
   Total Other Assets                                                                  0.00
TOTAL ASSETS                                                                     425,328.74
LIABILITIES & EQUITY
   Liabilities
         Current Liabilities
             Total Accounts Payable                                              731,992.34
             Other Current Liabilities                                                 0.00

                  2600000 · Short Term Financing
                       2600060 · Renasant - LOC                                        0.00
                       2600061 · RB - WC Term Current Portion                          0.00
                       2600062 · RB- Equip. Loan Current Portion                       0.00
                  Total 2600000 · Short Term Financing                                 0.00
             Total Other Current Liabilities                                           0.00
         Total Current Liabilities                                               731,992.34
         Long Term Liabilities
             2700030 · Renasant - Equip Loan                                           0.00
         Total Long Term Liabilities                                                   0.00
   Total Liabilities                                                             731,992.34
   Total Equity                                                                 -306,663.60
TOTAL LIABILITIES & EQUITY                                                       425,328.74




                                                                                                 Page 1 of 1
Case 19-20916-jrs        Doc 330       Filed 04/27/21 Entered 04/27/21 16:58:55                 Desc Main
                                      Document      Page 8 of 38



                                           ATTACHMENT 1

           MONTHLY ACCOUNTS RECEIVABLE RECONCILIATION AND AGING

Name of Debtor: Signature Pack, LLC                   Case Number:       19-20916-JRS

Reporting Period beginning 3/1/2021                     Period ending 3/31/2021

ACCOUNTS RECEIVABLE AT PETITION DATE: $523,821.43

                           ACCOUNTS RECEIVABLE RECONCILIATION
(Include all accounts receivable, pre-petition and post-petition, including charge card sales which have
not been received):

        Beginning of Month Balance                         $ 27,340.72           (a)
          PLUS: Current Month New Billings                   0.00
          MINUS: Collection During the Month               $ 0.00                (b)
          PLUS/MINUS: Adjustments or Writeoffs             $ 0.00                 *
        End of Month Balance                               $ 27,340.72           (c)

*For any adjustments or Write-offs provide explanation and supporting documentation, if applicable:



                       POST PETITION ACCOUNTS RECEIVABLE AGING
                    (Show the total for each aging category for all accounts receivable)

        0-30 Days         31-60 Days       61-90 Days        Over 90Days     Total

      $ 0.00             $ 0.00           $ 0.00            $ 27,340.72           $ 27,340.72 (c)


For any receivables in the “ Over 90 Days” category, please provide the following:

                         Receivable
   Customer               Date           Status (Collection efforts taken, estimate of collectibility,
                                         write-off, disputed account, etc.)




(a)This number is carried forward from last month’ s report. For the first report only, this number will be
   the balance as of the petition date.
(b)This must equal the number reported in the “ Current Month” column of Schedule of Receipts and
    Disbursements (Page MOR-2, Line 2B).
(c)These two amounts must equal.


                                                   MOR-4
           Case 19-20916-jrs         Doc 330     Filed 04/27/21 Entered 04/27/21 16:58:55                Desc Main
                                                Document      Page 9 of 38
10:26 AM                                          Signature Pack, LLC
04/09/21                                        A/R Aging Summary
                                                    As of March 31, 2021

                                                 Current    1 - 30     31 - 60    61 - 90      > 90      TOTAL
                Coach Joe's Enterprises, Inc.        0.00       0.00       0.00       0.00    8,955.87    8,955.87
                Curate Food Service.                 0.00       0.00       0.00       0.00   -2,632.00   -2,632.00
                Gourmet Culinary Solutions           0.00       0.00       0.00       0.00   17,511.62   17,511.62
                One Source Foods                     0.00       0.00       0.00       0.00    3,505.23    3,505.23

              TOTAL                                  0.00       0.00       0.00       0.00   27,340.72   27,340.72




                                                                                                                     Page 1
Case 19-20916-jrs             Doc 330        Filed 04/27/21 Entered 04/27/21 16:58:55                              Desc Main
                                            Document     Page 10 of 38

                                    ATTACHMENT 2
                 MONTHLY ACCOUNTS PAYABLE AND SECURED PAYMENTS REPORT

Name of Debtor: Signature Pack, LLC                               Case Number: 19-20916-JRS

Reporting Period beginning 3/1/20201                              Period ending      3/31/2021

In the space below list all invoices or bills incurred and not paid since the filing of the petition. Do not include
amounts owed prior to filing the petition. In the alternative, a computer generated list of payables may be attached
provided all information requested below is included.
                                     POST-PETITION ACCOUNTS PAYABLE
  Date               Days
 Incurred         Outstanding            Vendor                   Description                             Amount




TOTAL AMOUNT                                                                                                             (b)
  Check here if pre-petition debts have been paid. Attach an explanation and copies of supporting
  documentation.

            ACCOUNTS PAYABLE RECONCILIATION (Post Petition Unsecured Debt Only)
Opening Balance                              $ 731,992.34          (a)
  PLUS: New Indebtedness Incurred This Month $ 0.00
  MINUS: Amount Paid on Post Petition,
          Accounts Payable This Month        $ 0.00
  PLUS/MINUS: Adjustments                    $ 0.00                *
Ending Month Balance                         $ 731,992.34         (c)

*For any adjustments provide explanation and supporting documentation, if applicable.

                                       SECURED PAYMENTS REPORT
List the status of Payments to Secured Creditors and Lessors (Post Petition Only). If you have entered into a
modification agreement with a secured creditor/lessor, consult with your attorney and the United States Trustee
Program prior to completing this section).
                                                                        Number             Total
                                    Date                                of Post            Amount of
Secured                             Payment           Amount            Petition           Post Petition
Creditor/                           Due This          Paid This         Payments           Payments
Lessor                              Month             Month             Delinquent         Delinquent

NONE



TOTAL                                                                       (d)
(a)This number is carried forward from last month’s report. For the first report only, this number will be zero.
(b, c)The total of line (b) must equal line (c).
(d)This number is reported in the “Current Month” column of Schedule of Receipts and Disbursements (Page MOR-2, Line 5N).


                                                             MOR-5
10:29 AM
               Case 19-20916-jrs                    Doc 330          Signature
                                                                  Filed        Pack, LLC
                                                                        04/27/21       Entered 04/27/21 16:58:55                                   Desc Main
04/09/21
                                                                      A/P
                                                                 Document Aging  Detail 11 of 38
                                                                                 Page
                                                                             As of March 31, 2021


                        Type      Date                  Num                               Name               Due Date       Aging         Open Balance

Current
Total Current
1 - 30
Total 1 - 30
31 - 60
Total 31 - 60
61 - 90
                 Bill           12/14/2020 2103045456             Messer LLC                                   01/13/2021            77             482.53
Total 61 - 90                                                                                                                                       482.53
> 90
                 Item Receipt   05/21/2019 SO22984                Reliable Transportation Solutions                                               2,045.00
                 Bill           05/09/2019 7304                   North Georgia Logistics                      05/24/2019           677             345.30
                 Bill           05/09/2019 3/1/19-4/30/19         Food and Dairy Research Associates, Inc.     05/24/2019           677           1,026.90
                 Bill           05/14/2019 760                    Ambassador Sanitation Management             05/28/2019           673           7,183.55
                 Bill           05/14/2019 761                    Ambassador Sanitation Management             05/28/2019           673           7,020.88
                 Bill           05/10/2019 5592290010014637-JM    Bankcard Center                              05/31/2019           670          29,635.03
                 Bill           05/31/2019 Evaluation Charge      Yamato Corporation Dataweigh                 05/31/2019           670             185.00
                 Bill           05/20/2019 763                    Ambassador Sanitation Management             06/03/2019           667           7,277.80
                 Bill           05/22/2019 04/01/19-04/30/19      Food and Dairy Research Associates, Inc.     06/06/2019           664           1,044.90
                 Bill           06/07/2019 3218173                USDA FOOD SAFETY AND INSPECTION SERV         06/07/2019           663           1,177.47
                 Bill           05/09/2019 2100757616             Messer LLC                                   06/08/2019           662           1,280.08
                 Bill           05/28/2019 766                    Ambassador Sanitation Management             06/11/2019           659           7,183.55
                 Bill           05/14/2019 333697                 Campbell Sales & Service, Inc                06/13/2019           657              71.60
                 Bill           05/15/2019 52514936               Mouser Electronics, Inc.                     06/14/2019           656              89.89
                 Bill           05/15/2019 52508167               Mouser Electronics, Inc.                     06/14/2019           656             133.24
                 Bill           06/14/2019 Brokerage May 2019     William T. Porter                            06/14/2019           656             526.40
                 Bill           06/14/2019 Brokerage May 2019     Southern Food Broker                         06/14/2019           656              35.65
                 Bill           05/21/2019 9182698515             Grainger                                     06/20/2019           650             370.41
                 Bill           05/31/2019 3992647                Continental Carbonic Products                06/20/2019           650             678.58
                 Bill           06/05/2019 5/1/19-5/31/19         Food and Dairy Research Associates, Inc.     06/20/2019           650             856.90
                 Bill           06/20/2019 Brokerage May 2019     Triangle Sales & Marketing                   06/20/2019           650             768.00
                 Bill           05/22/2019 9184080936             Grainger                                     06/21/2019           649             164.14
                 Bill           07/01/2019 9161131157             Nordson                                      06/21/2019           649             264.57
                 Bill           05/24/2019 2367164                Piedmont National Corp                       06/23/2019           647             665.86
                 Bill           05/29/2019 5372621                Green Guard First Aid & Safety               06/28/2019           642             102.12
                 Bill           05/30/2019 9189677769             Grainger                                     06/29/2019           641              47.64
                 Bill           05/31/2019 9962224511             AIRGAS SAFETY                                06/30/2019           640              64.24
                 Bill           05/31/2019 9962224512             AIRGAS SAFETY                                06/30/2019           640              83.25
                 Bill           05/31/2019 134227230-8487         Pratt Recycling                              06/30/2019           640             109.12
                 Bill           06/09/2019 5592290010014637-JM    Bankcard Center                              06/30/2019           640           2,980.88
                 Bill           06/03/2019 32396                  Hollis Transport                             07/03/2019           637             175.00
                 Bill           06/03/2019 HLSI247251             Hygiena                                      07/03/2019           637             672.17
                 Bill           05/09/2019 785627                 Wilheit Packaging LLC                        07/08/2019           632           1,624.00
                 Bill           05/10/2019 785673                 Wilheit Packaging LLC                        07/09/2019           631           1,840.00
                 Bill           05/10/2019 785859                 Wilheit Packaging LLC                        07/09/2019           631           1,624.00
                 Bill           05/10/2019 785885                 Wilheit Packaging LLC                        07/09/2019           631             451.17
                 Bill           07/01/2019 29864                  Automatic Protection Services, Inc.          07/11/2019           629              60.00
                 Bill           06/14/2019 Brokerage May 2019     Paragon Food Group, LLC                      07/14/2019           626             718.84
                 Bill           06/19/2019 9210083912             Grainger                                     07/19/2019           621             118.13
                 Bill           06/20/2019 492886                 H & D Pallet                                 07/20/2019           620           2,470.00
                 Bill           07/10/2019 6/1/19-6/30/19         Food and Dairy Research Associates, Inc.     07/25/2019           615             636.90
                 Bill           07/05/2019 Brokerage June 2019    Southern Food Broker                         07/26/2019           614              21.38
                 Bill           07/01/2019 32932                  Hollis Transport                             07/29/2019           611             175.00
                 Bill           07/01/2019 134440371-8487         Pratt Recycling                              07/31/2019           609              50.56
                 Bill           07/09/2019 HLSI251067             Hygiena                                      08/08/2019           601             672.11
                 Bill           07/20/2019 4024569                Continental Carbonic Products                08/09/2019           600             623.10
                 Bill           08/12/2019 Brokerage July 2019    Infusion Sales Group                         08/12/2019           597             331.50
                 Bill           07/15/2019 67390                  MoLo Solutions                               08/14/2019           595           1,610.00
                 Bill           07/25/2019 67384                  MoLo Solutions                               08/24/2019           585           2,004.00
                 Bill           07/26/2019 9245016697             Grainger                                     08/25/2019           584             117.84
                 Bill           07/29/2019 9246742788             Grainger                                     08/28/2019           581             118.13
                 Bill           07/29/2019 INV0103889             Zee Company                                  08/28/2019           581             685.09
                 Credit         08/28/2019 9264154445             Grainger                                                                         -200.00
                 Bill           08/14/2019 7/1/19-7/31/19         Food and Dairy Research Associates, Inc.     08/29/2019           580             198.45
                 Bill           08/01/2019 2101118229             Linde LLC                                    08/30/2019           579           1,583.96
                 Bill           08/15/2019 1306541                Roll Off Systems, Inc                        08/30/2019           579             278.00
                 Bill           08/01/2019 41875                  Strategic Industries                         08/31/2019           578             179.00
                 Bill           08/01/2019 8636512                Baker Donelson                               08/31/2019           578           6,145.33




                                                                                                                                                             Page 1 of 8
10:29 AM
           Case 19-20916-jrs                    Doc 330          Signature
                                                              Filed        Pack, LLC
                                                                    04/27/21       Entered 04/27/21 16:58:55                                    Desc Main
04/09/21
                                                                  A/P
                                                             Document Aging  Detail 12 of 38
                                                                             Page
                                                                         As of March 31, 2021


                    Type      Date                  Num                              Name                 Due Date       Aging         Open Balance

             Bill           08/01/2019 62795                  MoLo Solutions                                09/01/2019           577           1,705.00
             Bill           08/02/2019 2101125523             Linde LLC                                     09/01/2019           577           2,058.10
             Bill           08/13/2019 24838                  Shoreline Transfer, Inc.                      09/03/2019           575           1,449.00
             Bill           08/05/2019 33492                  Hollis Transport                              09/04/2019           574             175.00
             Bill           08/05/2019 9252778593             Grainger                                      09/04/2019           574             118.53
             Bill           08/05/2019 9252778601             Grainger                                      09/04/2019           574              31.40
             Bill           08/05/2019 INV0104924             Zee Company                                   09/04/2019           574             995.52
             Bill           08/06/2019 HLSI254150             Hygiena                                       09/05/2019           573             672.11
             Bill           07/01/2019 56888                  MoLo Solutions                                09/06/2019           572           1,175.00
             Bill           07/23/2019 221                    Sermavica, LLC                                09/06/2019           572           7,427.05
             Bill           08/07/2019 INV0105171             Zee Company                                   09/06/2019           572             537.50
             Bill           07/08/2019 59845                  MoLo Solutions                                09/07/2019           571           2,800.00
             Bill           07/01/2019 58815                  MoLo Solutions                                09/08/2019           570           2,050.00
             Bill           07/25/2019 244620                 Cooling & Applied Technology, Inc./JBTCAT     09/08/2019           570             296.64
             Bill           09/10/2019 Brokerage Aug 2019     Johnson O'Hare Company Inc.                   09/10/2019           568             635.40
             Bill           07/29/2019 229                    Sermavica, LLC                                09/12/2019           566           8,162.68
             Bill           08/07/2019 60553                  MoLo Solutions                                09/12/2019           566           1,750.00
             Bill           08/13/2019 9260629085             Grainger                                      09/12/2019           566             118.13
             Bill           08/13/2019 9260919676             Grainger                                      09/12/2019           566              91.95
             Bill           08/13/2019 2101158575             Linde LLC                                     09/12/2019           566           1,424.22
             Bill           08/22/2019 25132                  Shoreline Transfer, Inc.                      09/12/2019           566           1,060.00
             Bill           09/06/2019 191021                 Eastern Quality Foods                         09/13/2019           565          21,600.00
             Bill           08/15/2019 INV0106277             Zee Company                                   09/14/2019           564             806.95
             Bill           08/15/2019 40097                  One Source Foods.                             09/14/2019           564           5,947.62
             Bill           08/16/2019 230250560              Aramark                                       09/15/2019           563             478.86
             Bill           08/19/2019 79162                  MoLo Solutions                                09/18/2019           560           1,630.00
             Bill           08/20/2019 INV0106938             Zee Company                                   09/19/2019           559             675.39
             Bill           08/20/2019 62794                  MoLo Solutions                                09/19/2019           559           2,500.00
             Bill           08/06/2019 234                    Sermavica, LLC                                09/20/2019           558          10,514.47
             Bill           08/21/2019 79164                  MoLo Solutions                                09/20/2019           558           1,450.00
             Bill           09/24/2019 Commissions            Advanced Marketing Concepts                   09/24/2019           554             654.13
             Bill           08/12/2019 249                    Sermavica, LLC                                09/26/2019           552           6,968.23
             Bill           08/27/2019 230253142              Aramark                                       09/26/2019           552             478.86
             Bill           08/27/2019 9275765692             Grainger                                      09/26/2019           552           1,062.32
             Item Receipt   09/26/2019 rel11678               Choptank Transport                                                                 875.00
             Item Receipt   09/26/2019 rel11676               Choptank Transport                                                                 820.00
             Credit         09/26/2019 1725                   Gourmet Culinary Solutions, LLC.                                                 -5,111.00
             Bill           08/28/2019 9277115730             Grainger                                      09/27/2019           551             220.52
             Bill           08/28/2019 8647575                Baker Donelson                                09/27/2019           551           1,344.50
             Bill           09/20/2019 1765495                Butts Foods, Inc..                            09/27/2019           551           8,166.24
             Bill           08/30/2019 230255807              Aramark                                       09/29/2019           549             478.86
             Bill           08/31/2019 9964425440             AIRGAS SAFETY                                 09/30/2019           548              86.24
             Bill           09/01/2019 42121                  Strategic Industries                          10/01/2019           547             179.00
             Bill           09/10/2019 Brokerage Aug 2019     Southern Food Broker                          10/01/2019           547              21.38
             Bill           09/10/2019 26107                  Shoreline Transfer, Inc.                      10/01/2019           547           2,995.00
             Bill           09/10/2019 25821                  Shoreline Transfer, Inc.                      10/01/2019           547           5,804.00
             Bill           10/01/2019 Expenses               Eric Tucker                                   10/01/2019           547             131.01
             Bill           10/01/2019 9294347563             Grainger                                      10/01/2019           547             223.50
             Bill           07/01/2019 67381                  MoLo Solutions                                10/03/2019           545           1,900.00
             Bill           08/19/2019 253                    Sermavica, LLC                                10/03/2019           545           9,522.77
             Bill           09/03/2019 HLSI257374             Hygiena                                       10/03/2019           545             672.08
             Bill           09/06/2019 4613779                Southeastern Paper Co.                        10/06/2019           542           8,876.50
             Bill           09/06/2019 230258409              Aramark                                       10/06/2019           542             478.86
             Bill           08/23/2019 246335                 Cooling & Applied Technology, Inc./JBTCAT     10/07/2019           541              66.12
             Bill           09/16/2019 25998                  Shoreline Transfer, Inc.                      10/07/2019           541           1,237.00
             Bill           10/07/2019 Brokerage Sept 2019    Infusion Sales Group                          10/07/2019           541             735.36
             Bill           10/07/2019 Brokerage Sept 2019    Johnson O'Hare Company Inc.                   10/07/2019           541           1,548.00
             Bill           10/07/2019 Brokerage Sept 2019    RJS Sales & Marketing                         10/07/2019           541           3,780.00
             Bill           09/17/2019 25999                  Shoreline Transfer, Inc.                      10/08/2019           540             975.00
             Bill           09/17/2019 26106                  Shoreline Transfer, Inc.                      10/08/2019           540           2,600.00
             Bill           09/09/2019 2101282741             Messer LLC                                    10/09/2019           539           2,028.08
             Bill           09/09/2019 INV-293697             Synergy Food Group LLC.                       10/09/2019           539             152.20
             Bill           09/09/2019 INV-293696             Synergy Food Group LLC.                       10/09/2019           539             153.90
             Bill           09/18/2019 26146                  Shoreline Transfer, Inc.                      10/09/2019           539             450.00
             Bill           10/09/2019 3218173                USDA FOOD SAFETY AND INSPECTION SERV          10/09/2019           539           3,214.68
             Bill           08/26/2019 256                    Sermavica, LLC                                10/10/2019           538           6,795.11
             Bill           09/10/2019 2101286826             Messer LLC                                    10/10/2019           538           2,143.98
             Bill           09/11/2019 2101291321             Messer LLC                                    10/11/2019           537           1,621.50




                                                                                                                                                           Page 2 of 8
10:29 AM
           Case 19-20916-jrs                  Doc 330        Signature
                                                          Filed        Pack, LLC
                                                                04/27/21       Entered 04/27/21 16:58:55                              Desc Main
04/09/21
                                                              A/P
                                                         Document Aging  Detail 13 of 38
                                                                         Page
                                                                     As of March 31, 2021


                    Type     Date                  Num                           Name           Due Date       Aging         Open Balance

             Bill          09/20/2019 10635               Shoreline Transfer, Inc.                10/11/2019           537           1,122.00
             Bill          10/01/2019 30120               Automatic Protection Services, Inc.     10/11/2019           537              60.00
             Bill          09/12/2019 INV109723           Zee Company                             10/12/2019           536             613.91
             Bill          09/13/2019 2101295628          Messer LLC                              10/13/2019           535           1,840.40
             Bill          09/13/2019 9292018158          Grainger                                10/13/2019           535              16.28
             Bill          09/13/2019 9292127249          Grainger                                10/13/2019           535             380.01
             Bill          09/13/2019 2101295629          Messer LLC                              10/13/2019           535           1,741.61
             Bill          09/13/2019 230261094           Aramark                                 10/13/2019           535             478.86
             Bill          09/14/2019 2101295630          Messer LLC                              10/14/2019           534           1,458.15
             Bill          09/23/2019 26046               Shoreline Transfer, Inc.                10/14/2019           534           1,505.00
             Bill          09/24/2019 25721               Shoreline Transfer, Inc.                10/15/2019           533           1,379.00
             Bill          10/02/2019 850                 Night Cleaning Solutions LLC            10/16/2019           532             258.55
             Bill          09/17/2019 2101304959          Messer LLC                              10/17/2019           531           2,146.99
             Bill          09/17/2019 2101309463          Messer LLC                              10/17/2019           531           1,202.32
             Bill          09/17/2019 9295621032          Grainger                                10/17/2019           531              76.75
             Bill          09/17/2019 INV0110402          Zee Company                             10/17/2019           531             806.25
             Bill          09/26/2019 26209               Shoreline Transfer, Inc.                10/17/2019           531           2,219.00
             Bill          09/03/2019 265                 Sermavica, LLC                          10/18/2019           530           3,132.60
             Bill          09/19/2019 9298232167          Grainger                                10/19/2019           529             101.07
             Bill          09/19/2019 1056837             RefrigiWear                             10/19/2019           529             410.42
             Bill          09/19/2019 INV0110823          Zee Company                             10/19/2019           529             487.07
             Bill          11/01/2019 8654402             Baker Donelson                          10/19/2019           529           6,071.50
             Bill          09/20/2019 2101322877          Messer LLC                              10/20/2019           528           1,643.42
             Bill          09/20/2019 929955348           Grainger                                10/20/2019           528              60.71
             Bill          09/20/2019 230263698           Aramark                                 10/20/2019           528             478.86
             Bill          09/21/2019 2101318795          Messer LLC                              10/21/2019           527           1,333.54
             Bill          10/07/2019 857                 Night Cleaning Solutions LLC            10/21/2019           527           1,620.70
             Bill          09/23/2019 2101322878          Messer LLC                              10/23/2019           525           1,331.13
             Bill          09/24/2019 2101328638          Messer LLC                              10/24/2019           524           1,932.29
             Bill          09/24/2019 9302830600          Grainger                                10/24/2019           524             318.48
             Bill          09/10/2019 269                 Sermavica, LLC                          10/25/2019           523             428.34
             Bill          09/25/2019 2101337559          Messer LLC                              10/25/2019           523           1,292.70
             Bill          09/25/2019 INV0111670          Zee Company                             10/25/2019           523           1,577.22
             Bill          09/26/2019 2101380681          Messer LLC                              10/26/2019           522           1,909.77
             Bill          09/27/2019 230266435           Aramark                                 10/27/2019           521             478.86
             Bill          09/28/2019 2101380682          Messer LLC                              10/28/2019           520           1,492.68
             Bill          10/14/2019 866                 Night Cleaning Solutions LLC            10/28/2019           520           1,057.10
             Bill          09/30/2019 2101392807          Messer LLC                              10/30/2019           518           1,177.09
             Bill          09/30/2019 34413               Hollis Transport                        10/30/2019           518             175.00
             Bill          09/30/2019 9965136221          AIRGAS SAFETY                           10/30/2019           518              84.26
             Bill          10/01/2019 137877-001          Advanced Office Solutions               10/31/2019           517             110.18
             Bill          10/01/2019 2101396981          Messer LLC                              10/31/2019           517           1,788.45
             Bill          10/01/2019 INV1667539          Briggs Equipment                        10/31/2019           517             941.00
             Bill          10/01/2019 INV1609410          Briggs Equipment                        10/31/2019           517           2,626.75
             Bill          10/01/2019 INV1609421          Briggs Equipment                        10/31/2019           517           1,025.68
             Bill          10/01/2019 INV1609466          Briggs Equipment                        10/31/2019           517           1,548.92
             Bill          10/01/2019 INV1654496          Briggs Equipment                        10/31/2019           517             639.00
             Bill          10/01/2019 INV1654483          Briggs Equipment                        10/31/2019           517           1,245.79
             Bill          10/01/2019 INV1624971          Briggs Equipment                        10/31/2019           517           1,484.09
             Bill          10/01/2019 INV1625573          Briggs Equipment                        10/31/2019           517           4,366.99
             Bill          10/01/2019 INV1624596          Briggs Equipment                        10/31/2019           517           1,358.53
             Bill          10/01/2019 INV1624926          Briggs Equipment                        10/31/2019           517             923.00
             Bill          10/01/2019 INV1623920          Briggs Equipment                        10/31/2019           517           1,060.20
             Bill          10/01/2019 INV1637226          Briggs Equipment                        10/31/2019           517             355.00
             Bill          10/01/2019 INV1638040          Briggs Equipment                        10/31/2019           517           1,925.76
             Bill          10/01/2019 INV1819942          Briggs Equipment                        10/31/2019           517           6,200.37
             Bill          10/01/2019 INV1624592          Briggs Equipment                        10/31/2019           517           1,961.71
             Bill          10/01/2019 INV1653005          Briggs Equipment                        10/31/2019           517           1,339.96
             Bill          10/01/2019 2101382640          Messer LLC                              10/31/2019           517           6,623.50
             Bill          10/01/2019 INV1609667          Briggs Equipment                        10/31/2019           517             918.05
             Bill          10/01/2019 42358               Strategic Industries                    10/31/2019           517             179.00
             Bill          10/03/2019 2101401425          Messer LLC                              11/02/2019           515           2,140.98
             Bill          10/03/2019 9312194625          Grainger                                11/02/2019           515             159.71
             Bill          10/04/2019 2101406388          Messer LLC                              11/03/2019           514           1,226.64
             Bill          10/04/2019 230269095           Aramark                                 11/03/2019           514             478.86
             Bill          10/22/2019 878                 Night Cleaning Solutions LLC            11/05/2019           512           1,874.14
             Bill          10/07/2019 2101415171          Messer LLC                              11/06/2019           511           1,838.00
             Bill          10/07/2019 HLSI261195          Hygiena                                 11/06/2019           511             672.14




                                                                                                                                                Page 3 of 8
10:29 AM
           Case 19-20916-jrs                       Doc 330        Signature
                                                               Filed        Pack, LLC
                                                                     04/27/21       Entered 04/27/21 16:58:55                               Desc Main
04/09/21
                                                                   A/P
                                                              Document Aging  Detail 14 of 38
                                                                              Page
                                                                          As of March 31, 2021


                    Type         Date                  Num                            Name            Due Date       Aging         Open Balance

             Bill              10/08/2019 230271401            Aramark                                  11/07/2019           510              78.26
             Bill              10/08/2019 2101418886           Messer LLC                               11/07/2019           510           1,658.14
             Bill              11/01/2019 INV0113247           Zee Company                              11/07/2019           510           1,316.75
             Bill              10/09/2019 9317440213           Grainger                                 11/08/2019           509              55.15
             Bill              10/09/2019 2101423139           Messer LLC                               11/08/2019           509           1,261.77
             Bill              11/08/2019 3218173              USDA FOOD SAFETY AND INSPECTION SERV     11/08/2019           509             224.28
             Bill              10/10/2019 9319500568           Grainger                                 11/09/2019           508             123.63
             Bill              10/11/2019 2101427724           Messer LLC                               11/10/2019           507           1,512.50
             Bill              10/11/2019 230273474            Aramark                                  11/10/2019           507             478.86
             Bill              10/11/2019 2101427723           Messer LLC                               11/10/2019           507           1,517.90
             Bill              11/12/2019 Brokerage Oct 19'    Advanced Marketing Concepts              11/12/2019           505              32.66
             Bill              11/12/2019 Brokerage Oct 19'    Infusion Sales Group                     11/12/2019           505             744.96
             Bill              11/12/2019 Brokerage Oct 19'    Northeast Food Marketing                 11/12/2019           505           2,250.00
             Bill              10/30/2019 886                  Night Cleaning Solutions LLC             11/13/2019           504           1,736.64
             Bill              10/15/2019 2101442368           Messer LLC                               11/14/2019           503           1,831.99
             Bill              10/15/2019 9323444407           Grainger                                 11/14/2019           503             322.34
             Bill Pmt -Check   11/14/2019 2152                 Gourmet Culinary Solutions, LLC.                                            -7,400.00
             Bill              10/16/2019 2101442369           Messer LLC                               11/15/2019           502           1,756.63
             Bill              10/17/2019 138213-001           Advanced Office Solutions                11/16/2019           501             114.84
             Bill              10/17/2019 92470                MoLo Solutions                           11/16/2019           501           1,550.00
             Bill              10/17/2019 2101447297           Messer LLC                               11/16/2019           501           1,541.92
             Bill              10/18/2019 91011                MoLo Solutions                           11/17/2019           500           1,950.00
             Bill              10/18/2019 2101447298           Messer LLC                               11/17/2019           500           1,918.48
             Bill              10/18/2019 230276943            Aramark                                  11/17/2019           500             478.86
             Bill              10/18/2019 86990                MoLo Solutions                           11/17/2019           500           1,700.00
             Bill              11/01/2019 8664544              Baker Donelson                           11/18/2019           499           3,053.35
             Bill              11/05/2019 897                  Night Cleaning Solutions LLC             11/19/2019           498           1,741.28
             Bill              10/21/2019 2101456182           Messer LLC                               11/20/2019           497           1,595.68
             Bill              10/21/2019 88644                MoLo Solutions                           11/20/2019           497             250.00
             Bill              10/22/2019 2101460547           Messer LLC                               11/21/2019           496           1,403.80
             Bill              10/23/2019 2101465605           Messer LLC                               11/22/2019           495           1,722.69
             Bill              10/24/2019 9333875517           Grainger                                 11/23/2019           494             209.43
             Bill              10/24/2019 120949               Andrew Roberts Inc.                      11/23/2019           494             226.03
             Bill              10/25/2019 91785                MoLo Solutions                           11/24/2019           493           1,750.00
             Bill              10/25/2019 2101470115           Messer LLC                               11/24/2019           493           1,891.75
             Bill              10/25/2019 230280444            Aramark                                  11/24/2019           493             478.86
             Bill              10/27/2019 2101470116           Messer LLC                               11/26/2019           491           2,059.60
             Bill              11/12/2019 906                  Night Cleaning Solutions LLC             11/26/2019           491           1,237.69
             Bill              10/28/2019 2101479295           Messer LLC                               11/27/2019           490           1,772.24
             Bill              10/29/2019 138410-001           Advanced Office Solutions                11/28/2019           489             153.93
             Bill              10/29/2019 2101522654           Messer LLC                               11/28/2019           489           1,603.48
             Bill              10/30/2019 2101530145           Messer LLC                               11/29/2019           488           1,552.44
             Bill              10/31/2019 101534248            Messer LLC                               11/30/2019           487           1,892.65
             Bill              10/31/2019 34937                Hollis Transport                         11/30/2019           487             175.00
             Bill              10/31/2019 9965895591           AIRGAS SAFETY                            11/30/2019           487              86.24
             Bill              11/01/2019 2101523788           Messer LLC                               12/01/2019           486           6,623.50
             Bill              11/01/2019 239557               Blue Marlin Logistics Group              12/01/2019           486           1,330.00
             Bill              11/01/2019 230283927            Aramark                                  12/01/2019           486             478.86
             Bill              11/01/2019 42616                Strategic Industries                     12/01/2019           486             179.00
             Bill              11/19/2019 910                  Night Cleaning Solutions LLC             12/03/2019           484             969.53
             Bill              11/04/2019 2101543142           Messer LLC                               12/04/2019           483           2,131.68
             Bill              11/04/2019 2101543143           Messer LLC                               12/04/2019           483           1,486.38
             Bill              11/04/2019 HLSI264417           Hygiena                                  12/04/2019           483             672.11
             Bill              11/04/2019 INV0117065           Zee Company                              12/04/2019           483           1,294.36
             Bill              11/04/2019 INV0117066           Zee Company                              12/04/2019           483              45.07
             Bill              11/05/2019 2101547601           Messer LLC                               12/05/2019           482           1,564.75
             Bill              10/30/2019 93202                MoLo Solutions                           12/06/2019           481           1,200.00
             Item Receipt      12/06/2019 SO23082              Choptank Transport                                                          2,225.00
             Bill              11/07/2019 2101552086           Messer LLC                               12/07/2019           480           2,068.92
             Bill              11/07/2019 2101559494           Messer LLC                               12/07/2019           480           1,527.81
             Bill              11/07/2019 1844                 Gourmet Culinary Solutions, LLC.         12/07/2019           480             462.24
             Bill              11/08/2019 97740                MoLo Solutions                           12/08/2019           479           1,700.00
             Bill              11/08/2019 230287419            Aramark                                  12/08/2019           479             478.86
             Bill              11/08/2019 INV-CIN-013436       TGW International Inc.                   12/08/2019           479             341.44
             Bill              11/11/2019 2101559495           Messer LLC                               12/11/2019           476           1,879.74
             Bill              11/12/2019 2101567593           Messer LLC                               12/12/2019           475           1,839.80
             Bill              11/13/2019 239811               Blue Marlin Logistics Group              12/13/2019           474             872.00
             Bill              11/13/2019 2101571548           Messer LLC                               12/13/2019           474           1,956.31




                                                                                                                                                       Page 4 of 8
10:29 AM
           Case 19-20916-jrs                   Doc 330          Signature
                                                             Filed        Pack, LLC
                                                                   04/27/21       Entered 04/27/21 16:58:55                           Desc Main
04/09/21
                                                                 A/P
                                                            Document Aging  Detail 15 of 38
                                                                            Page
                                                                       As of March 31, 2021


                    Type     Date                  Num                              Name        Due Date       Aging         Open Balance

             Bill          11/13/2019 138753-001             Advanced Office Solutions            12/13/2019           474             442.27
             Bill          12/01/2019 11252467               Hire Dynamics, LLC.                  12/13/2019           474             803.44
             Bill          11/14/2019 96695                  MoLo Solutions                       12/14/2019           473           1,750.00
             Bill          11/14/2019 1506895                Choptank Transport                   12/14/2019           473           1,214.00
             Bill          11/14/2019 1501002                Choptank Transport                   12/14/2019           473           1,525.00
             Bill          11/14/2019 2101576022             Messer LLC                           12/14/2019           473           1,578.56
             Bill          11/15/2019 1849                   Gourmet Culinary Solutions, LLC.     12/15/2019           472           1,065.72
             Bill          11/15/2019 230290873              Aramark                              12/15/2019           472             478.86
             Bill          11/18/2019 1515996                Choptank Transport                   12/15/2019           472           1,440.00
             Bill          12/01/2019 SF 1610                Fiesta Cab                           12/15/2019           472             300.00
             Bill          12/02/2019 926                    Night Cleaning Solutions LLC         12/16/2019           471           2,037.00
             Bill          11/17/2019 2101576023             Messer LLC                           12/17/2019           470           1,783.05
             Credit        12/17/2019 638409                 H & D Pallet                                                             -472.50
             Bill          11/15/2019 1516074                Choptank Transport                   12/18/2019           469           1,840.00
             Bill          11/18/2019 2101580820             Messer LLC                           12/18/2019           469           1,490.88
             Bill          12/04/2019 SF 1609                Fiesta Cab                           12/18/2019           469             500.00
             Bill          11/19/2019 2101589314             Messer LLC                           12/19/2019           468           1,973.42
             Check         12/19/2019 2207                   TNT                                                                     -1,934.90
             Bill          11/20/2019 138883-001             Advanced Office Solutions            12/20/2019           467             280.33
             Bill          11/20/2019 2101593334             Messer LLC                           12/20/2019           467           1,570.75
             Bill          12/06/2019 11253438               Hire Dynamics, LLC.                  12/20/2019           467           1,468.65
             Bill          12/06/2019 SF 1611                Fiesta Cab                           12/20/2019           467             500.00
             Bill          12/20/2019 4911                   Prime Food Sales, Inc.               12/20/2019           467          21,966.00
             Bill          11/21/2019 2101603563             Messer LLC                           12/21/2019           466           1,579.46
             Bill          11/22/2019 2101599199             Messer LLC                           12/22/2019           465           1,496.89
             Bill          11/22/2019 1518255                Choptank Transport                   12/22/2019           465           1,350.00
             Bill          11/22/2019 121125                 Andrew Roberts Inc.                  12/22/2019           465             217.80
             Bill          11/22/2019 230294365              Aramark                              12/22/2019           465             478.86
             Bill          11/25/2019 2101608041             Messer LLC                           12/25/2019           462           1,730.50
             Bill          11/26/2019 2101612461             Messer LLC                           12/26/2019           461           1,554.24
             Bill          11/26/2019 1520265                Choptank Transport                   12/26/2019           461           1,440.00
             Bill          11/26/2019 INV0119854             Zee Company                          12/26/2019           461             311.10
             Bill          12/16/2019 5580311                Electronic Sales Co., Inc.           12/26/2019           461              57.00
             Bill          12/16/2019 1087119                McLain Foods                         12/26/2019           461          22,501.33
             Bill          12/16/2019 3789960                Certified Laboratories Division      12/26/2019           461             294.20
             Bill          12/13/2019 11254423               Hire Dynamics, LLC.                  12/27/2019           460           2,343.58
             Bill          12/13/2019 SF 1612                Fiesta Cab                           12/27/2019           460             500.00
             Bill          11/28/2019 2101661296             Messer LLC                           12/28/2019           459           1,117.64
             Bill          11/29/2019 230297799              Aramark                              12/29/2019           458             478.86
             Bill          11/07/2019 1513664                Choptank Transport                   12/30/2019           457           1,390.00
             Bill          11/30/2019 1518809                Choptank Transport                   12/30/2019           457           1,563.00
             Bill          11/30/2019 9966638621             AIRGAS SAFETY                        12/30/2019           457              84.26
             Bill          12/16/2019 944                    Night Cleaning Solutions LLC         12/30/2019           457           1,868.68
             Bill          11/06/2019 101910                 MoLo Solutions                       12/31/2019           456           1,137.00
             Bill          11/13/2019 101903                 MoLo Solutions                       12/31/2019           456           2,035.00
             Bill          12/01/2019 2101658125             Messer LLC                           12/31/2019           456           6,623.50
             Bill          12/01/2019 42841                  Strategic Industries                 12/31/2019           456             179.00
             Bill          12/01/2019 2101664908             Messer LLC                           12/31/2019           456           1,741.61
             Bill          12/01/2019 2019-64262             Jackson County Tax Comm.             12/31/2019           456          12,073.53
             Bill          12/01/2019 8675887                Baker Donelson                       12/31/2019           456           5,536.75
             Bill          12/31/2019 Expenses 7/19-12/19    Eric Donaldson.                      12/31/2019           456             174.60
             Bill          12/02/2019 139000-001             Advanced Office Solutions            01/01/2020           455             160.49
             Bill          12/02/2019 HLSI267292             Hygiena                              01/01/2020           455             672.05
             Bill          12/02/2019 HLSI267448             Hygiena                              01/01/2020           455             842.51
             Bill          12/02/2019 INV-293796             Synergy Food Group LLC.              01/01/2020           455             118.33
             Bill          12/04/2019 1523765                Choptank Transport                   01/01/2020           455           1,217.00
             Bill          12/03/2019 243139                 Truckers Exchange, Inc.              01/02/2020           454           1,222.00
             Bill          12/03/2019 35397                  Hollis Transport                     01/02/2020           454             175.00
             Bill          12/03/2019 2101668594             Messer LLC                           01/02/2020           454           1,426.32
             Bill          12/03/2019 230299223              Aramark                              01/02/2020           454              78.26
             Bill          12/04/2019 INV1729476             Briggs Equipment                     01/03/2020           453             896.66
             Bill          12/04/2019 2101677084             Messer LLC                           01/03/2020           453             507.77
             Bill          12/04/2019 2101677083             Messer LLC                           01/03/2020           453           2,101.94
             Bill          12/20/2019 11255397               Hire Dynamics, LLC.                  01/03/2020           453           1,718.74
             Bill          12/20/2019 SF 1613                Fiesta Cab                           01/03/2020           453             500.00
             Bill          12/05/2019 2101681600             Messer LLC                           01/04/2020           452           1,907.97
             Bill          12/06/2019 139114-001             Advanced Office Solutions            01/05/2020           451             366.95
             Bill          12/06/2019 2101681601             Messer LLC                           01/05/2020           451           1,178.00




                                                                                                                                                 Page 5 of 8
10:29 AM
           Case 19-20916-jrs                    Doc 330           Signature
                                                               Filed        Pack, LLC
                                                                     04/27/21       Entered 04/27/21 16:58:55                              Desc Main
04/09/21
                                                                   A/P
                                                              Document Aging  Detail 16 of 38
                                                                              Page
                                                                         As of March 31, 2021


                    Type      Date                  Num                               Name           Due Date       Aging         Open Balance

             Bill           12/06/2019 102484                  MoLo Solutions                          01/05/2020           451           1,087.00
             Bill           12/06/2019 230301296               Aramark                                 01/05/2020           451             478.86
             Bill           01/06/2020 Brokerage Dec 2019      Johnson O'Hare Company Inc.             01/06/2020           450           2,204.30
             Bill           01/06/2020 Brokerage Dec 2019      Murray Brokerage                        01/06/2020           450             877.50
             Bill           01/06/2020 Brokerage Dec 2019      Northeast Food Marketing                01/06/2020           450             661.20
             Bill           01/06/2020 Brokerage Dec 2019      Summit Marketing Partners               01/06/2020           450           1,668.00
             Bill           12/09/2019 2101686155              Messer LLC                              01/08/2020           448           1,644.92
             Bill           12/09/2019 1293157                 North Georgia Propane, Inc.             01/08/2020           448             558.90
             Bill           12/10/2019 Brokerage Nov 19'       Infusion Sales Group                    01/09/2020           447             112.00
             Bill           12/10/2019 243210                  Truckers Exchange, Inc.                 01/09/2020           447           1,297.00
             Bill           12/10/2019 2101694300              Messer LLC                              01/09/2020           447           1,588.47
             Bill           12/10/2019 1232702                 VideoJet Technologies                   01/09/2020           447             507.00
             Bill           12/30/2019 1087182                 McLain Foods                            01/09/2020           447          24,073.14
             Check          01/09/2020 2242                    ChemStation of Alabama                                                      -914.53
             Bill           12/27/2019 11256228                Hire Dynamics, LLC.                     01/10/2020           446             512.28
             Bill           01/10/2020 769029                  MAC PAPERS                              01/10/2020           446             352.73
             Bill           12/12/2019 2101698674              Messer LLC                              01/11/2020           445           1,540.43
             Bill           12/12/2019 205087                  Pacmac, Inc                             01/11/2020           445           1,488.30
             Bill           12/13/2019 1520841                 Choptank Transport                      01/12/2020           444             975.00
             Bill           12/13/2019 2101703382              Messer LLC                              01/12/2020           444           1,701.37
             Bill           12/13/2019 230304722               Aramark                                 01/12/2020           444             478.86
             Bill           12/30/2019 955                     Night Cleaning Solutions LLC            01/13/2020           443           1,476.53
             Bill           12/15/2019 1518255A                Choptank Transport                      01/14/2020           442           1,445.00
             Bill           01/04/2020 191220-SHORTAGE         S. E. Meats                             01/14/2020           442          13,004.16
             Bill           12/13/2019 1529307                 Choptank Transport                      01/15/2020           441           2,330.00
             Bill           12/16/2019 139274-001              Advanced Office Solutions               01/15/2020           441             134.41
             Bill           12/16/2019 2101707819              Messer LLC                              01/15/2020           441           2,126.27
             Item Receipt   01/15/2020 SFM0020645              S. E. Meats                                                               13,564.20
             Bill           12/17/2019 1500989                 Choptank Transport                      01/16/2020           440           1,112.00
             Bill           12/17/2019 1525282                 Choptank Transport                      01/16/2020           440           1,202.00
             Bill           12/17/2019 2101711750              Messer LLC                              01/16/2020           440           2,146.99
             Bill           01/06/2020 30372                   Automatic Protection Services, Inc.     01/16/2020           440              60.00
             Credit         01/16/2020 offset with AR balan    One Source Foods.                                                          -5,947.62
             Bill           12/18/2019 1527638                 Choptank Transport                      01/17/2020           439             944.00
             Bill           12/18/2019 1530738                 Choptank Transport                      01/17/2020           439           2,243.00
             Bill           12/18/2019 2101715587              Messer LLC                              01/17/2020           439           2,162.30
             Bill           12/18/2019 3584587                 VideoJet Technologies                   01/17/2020           439             697.14
             Bill           12/31/2019 SF 1614                 Fiesta Cab                              01/17/2020           439             300.00
             Bill           01/03/2020 11257205                Hire Dynamics, LLC.                     01/17/2020           439             662.74
             Bill           12/19/2019 1528733                 Choptank Transport                      01/18/2020           438           1,450.00
             Bill           12/19/2019 2101725104              Messer LLC                              01/18/2020           438           1,930.78
             Bill           12/19/2019 20460689                Bunzl Atlanta/R3                        01/18/2020           438           1,112.45
             Bill           01/01/2020 20454912                Bunzl Atlanta/R3                        01/18/2020           438             539.75
             Bill           12/20/2019 1530461                 Choptank Transport                      01/19/2020           437           2,400.00
             Bill           12/20/2019 230308183               Aramark                                 01/19/2020           437             478.86
             Bill           01/01/2020 20461974                Bunzl Atlanta/R3                        01/20/2020           436             282.00
             Check          01/20/2020 2280                    Wilheit Packaging LLC                                                       -410.88
             Bill           12/22/2019 2101729118              Messer LLC                              01/21/2020           435           1,426.32
             Bill           12/23/2019 1529856                 Choptank Transport                      01/22/2020           434             910.00
             Bill           01/01/2020 20463548                Bunzl Atlanta/R3                        01/22/2020           434              79.95
             Bill           01/08/2020 964                     Night Cleaning Solutions LLC            01/22/2020           434             322.86
             Item Receipt   01/22/2020 rel11957                Truckers Exchange, Inc.                                                    1,250.00
             Bill           12/24/2019 2101732053              Messer LLC                              01/23/2020           433           2,160.80
             Bill           12/24/2019 1495639                 Choptank Transport                      01/23/2020           433           1,025.00
             Bill           01/10/2020 11258140                Hire Dynamics, LLC.                     01/24/2020           432             422.40
             Bill           12/26/2019 2101733633              Messer LLC                              01/25/2020           431             876.81
             Bill           12/26/2019 1532270                 Choptank Transport                      01/25/2020           431           1,525.00
             Bill           12/27/2019 1295356                 North Georgia Propane, Inc.             01/26/2020           430             695.31
             Bill           12/27/2019 1532008                 Choptank Transport                      01/26/2020           430           1,035.00
             Bill           12/27/2019 1532019                 Choptank Transport                      01/26/2020           430           3,500.00
             Bill           12/27/2019 230311578               Aramark                                 01/26/2020           430             478.86
             Bill           12/27/2019 2101736821              Messer LLC                              01/26/2020           430           1,604.99
             Check          01/27/2020 Wire                    Messer LLC                                                                 -1,800.00
             Bill           12/30/2019 2101777825              Messer LLC                              01/29/2020           427           1,786.65
             Bill           12/30/2019 139545-001              Advanced Office Solutions               01/30/2020           426             274.93
             Bill           12/31/2019 2101782447              Messer LLC                              01/30/2020           426           2,201.03
             Bill           01/16/2020 SF 1615                 Fiesta Cab                              01/30/2020           426             400.00
             Bill           01/16/2020 SF 1616                 Fiesta Cab                              01/30/2020           426             500.00




                                                                                                                                                      Page 6 of 8
10:29 AM
           Case 19-20916-jrs                    Doc 330        Signature
                                                            Filed        Pack, LLC
                                                                  04/27/21       Entered 04/27/21 16:58:55                            Desc Main
04/09/21
                                                                A/P
                                                           Document Aging  Detail 17 of 38
                                                                           Page
                                                                      As of March 31, 2021


                    Type      Date                  Num                            Name        Due Date       Aging         Open Balance

             Item Receipt   01/30/2020 s13106 101           Choptank Transport                                                        625.00
             Item Receipt   01/30/2020 s13103 100           Choptank Transport                                                        625.00
             Bill           01/01/2020 2101778893           Messer LLC                           01/31/2020           425           6,623.50
             Bill           01/01/2020 2101783058           Messer LLC                           01/31/2020           425           1,238.64
             Bill           01/01/2020 1532529              Choptank Transport                   01/31/2020           425           1,489.00
             Bill           01/01/2020 43057                Strategic Industries                 01/31/2020           425             179.00
             Bill           01/01/2020 8689591              Baker Donelson                       01/31/2020           425           3,060.00
             Bill           01/17/2020 11258976             Hire Dynamics, LLC.                  01/31/2020           425           1,633.97
             Bill           01/31/2020 Brokerage Jan 20'    William T. Porter                    01/31/2020           425           3,816.00
             Bill           01/31/2020 Brokerage Jan 20'    Concept Sales Midwest                01/31/2020           425             987.84
             Bill           01/31/2020 Brokerage Jan 20'    Infusion Sales Group                 01/31/2020           425           1,481.40
             Bill           01/31/2020 Brokerage Jan 20'    Johnson O'Hare Company Inc.          01/31/2020           425           1,478.00
             Bill           01/31/2020 Brokerage Jan 20'    Murray Brokerage                     01/31/2020           425             336.00
             Bill           01/31/2020 Brokerage Jan 20'    RG Marketing & Consulting            01/31/2020           425             756.00
             Bill           01/31/2020 Brokerage Jan 20'    Summit Marketing Partners            01/31/2020           425           3,860.00
             Item Receipt   01/31/2020 so20301 103          Choptank Transport                                                        625.00
             Bill           01/31/2020 4000141-4012580      Georgia Natural Gas                  01/31/2020           425             878.71
             Check          01/31/2020                      JSO Associates Inc.                                                    -37,500.00
             Bill           01/02/2020 35816                Hollis Transport                     02/01/2020           424             175.00
             Bill           01/02/2020 2101788430           Messer LLC                           02/01/2020           424           2,203.74
             Bill           01/03/2020 243494               Truckers Exchange, Inc.              02/02/2020           423           1,588.00
             Bill           01/03/2020 1537033              Choptank Transport                   02/02/2020           423           2,200.00
             Bill           01/03/2020 230315043            Aramark                              02/02/2020           423             526.04
             Bill           01/03/2020 2101791816           Messer LLC                           02/02/2020           423           1,832.60
             Bill           01/24/2020 137359D              S. E. Meats                          02/03/2020           422          12,363.60
             Bill           01/05/2020 1231977              VideoJet Technologies                02/04/2020           421             381.00
             Bill           01/06/2020 2101795243           Messer LLC                           02/05/2020           420           2,160.50
             Bill           01/22/2020 SF 1617              Fiesta Cab                           02/05/2020           420             500.00
             Bill           01/07/2020 1537537              Choptank Transport                   02/06/2020           419           2,200.00
             Bill           01/07/2020 1534549              Choptank Transport                   02/06/2020           419           1,169.00
             Bill           01/08/2020 139721-001           Advanced Office Solutions            02/07/2020           418             283.35
             Bill           01/08/2020 2101803319           Messer LLC                           02/07/2020           418           1,136.85
             Bill           01/24/2020 11259938             Hire Dynamics, LLC.                  02/07/2020           418           3,298.49
             Bill           01/09/2020 2101803320           Messer LLC                           02/08/2020           417           1,141.66
             Bill           01/10/2020 1945                 Gourmet Culinary Solutions, LLC.     02/09/2020           416             372.00
             Bill           01/10/2020 2101808505           Messer LLC                           02/09/2020           416           1,689.06
             Bill           01/10/2020 243536               Truckers Exchange, Inc.              02/09/2020           416           1,495.00
             Bill           01/10/2020 230318447            Aramark                              02/09/2020           416             526.04
             Bill           01/10/2020 INV-CIN-016054       TGW International Inc.               02/09/2020           416             340.79
             Bill           01/10/2020 INV0125643           Zee Company                          02/09/2020           416             248.80
             Bill           01/13/2020 205000011024         Americold                            02/10/2020           415             508.40
             Bill           01/31/2020 200131-SHORTAGE      S. E. Meats                          02/10/2020           415           6,209.08
             Bill           01/31/2020 20131-SHORTBULK      S. E. Meats                          02/10/2020           415           1,245.30
             Bill           01/13/2020 1538161              Choptank Transport                   02/12/2020           413           2,200.00
             Bill           01/13/2020 2101816576           Messer LLC                           02/12/2020           413           2,121.17
             Bill           01/29/2020 SF1618               Fiesta Cab                           02/12/2020           413           1,100.00
             Bill           01/14/2020 2101820325           Messer LLC                           02/13/2020           412           1,541.92
             Bill           01/15/2020 1537018              Choptank Transport                   02/14/2020           411             796.00
             Bill           01/15/2020 2427652              Piedmont National Corp               02/14/2020           411             785.24
             Bill           01/31/2020 11260801             Hire Dynamics, LLC.                  02/14/2020           411           1,705.49
             Bill           01/31/2020 56775-53093          Georgia Power Company                02/14/2020           411             190.25
             Bill           01/07/2020 1536465              Choptank Transport                   02/15/2020           410           2,243.00
             Bill           01/16/2020 1520273              Choptank Transport                   02/15/2020           410           1,269.00
             Bill           01/16/2020 139921-001           Advanced Office Solutions            02/15/2020           410             197.21
             Bill           01/16/2020 8699587              Baker Donelson                       02/15/2020           410           3,928.00
             Bill           01/16/2020 1533832              Choptank Transport                   02/15/2020           410             811.00
             Bill           01/16/2020 2101828913           Messer LLC                           02/15/2020           410           1,447.93
             Bill           01/17/2020 1313404              North Georgia Propane, Inc.          02/16/2020           409             716.03
             Bill           01/17/2020 2101828914           Messer LLC                           02/16/2020           409             621.57
             Bill           01/17/2020 230321914            Aramark                              02/16/2020           409             478.86
             Bill           01/18/2020 1542091              Choptank Transport                   02/17/2020           408           1,870.00
             Bill           01/18/2020 20477535             Bunzl Atlanta/R3                     02/17/2020           408             284.60
             Bill           01/20/2020 1549356              Choptank Transport                   02/19/2020           406             625.00
             Bill           01/20/2020 1541841              Choptank Transport                   02/19/2020           406             250.00
             Bill           01/21/2020 1544621              Choptank Transport                   02/20/2020           405           1,640.00
             Bill           01/21/2020 2101841268           Messer LLC                           02/20/2020           405           2,128.67
             Bill           01/22/2020 1543668              Choptank Transport                   02/21/2020           404           2,720.00
             Bill           01/22/2020 2101841269           Messer LLC                           02/21/2020           404           1,903.77




                                                                                                                                                Page 7 of 8
10:29 AM
             Case 19-20916-jrs                   Doc 330       Signature
                                                            Filed        Pack, LLC
                                                                  04/27/21       Entered 04/27/21 16:58:55                          Desc Main
04/09/21
                                                                A/P
                                                           Document Aging  Detail 18 of 38
                                                                           Page
                                                                      As of March 31, 2021


                      Type     Date                  Num                         Name        Due Date       Aging         Open Balance

               Bill          01/22/2020 2101851318          Messer LLC                         02/21/2020           404             374.45
               Bill          01/24/2020 243590              Truckers Exchange, Inc.            02/23/2020           402           1,305.00
               Bill          01/24/2020 1546566             Choptank Transport                 02/23/2020           402           2,200.00
               Bill          01/24/2020 230325347           Aramark                            02/23/2020           402             478.86
               Bill          01/24/2020 20480685            Bunzl Atlanta/R3                   02/23/2020           402             576.00
               Bill          01/27/2020 2101859768          Messer LLC                         02/26/2020           399           2,182.12
               Bill          01/28/2020 243820              Truckers Exchange, Inc.            02/27/2020           398           1,012.00
               Bill          01/28/2020 131611              Bart Richards                      02/27/2020           398              60.00
               Bill          01/29/2020 2431430             Piedmont National Corp             02/28/2020           397           2,087.96
               Bill          01/30/2020 140188-001          Advanced Office Solutions          02/29/2020           396             101.26
               Bill          01/30/2020 1546838             Choptank Transport                 02/29/2020           396           2,200.00
               Bill          01/31/2020 36292               Hollis Transport                   03/01/2020           395             175.00
               Bill          01/31/2020 1537535             Choptank Transport                 03/01/2020           395           2,575.00
               Bill          01/31/2020 1541297             Choptank Transport                 03/01/2020           395           2,785.00
               Bill          01/31/2020 9968150477          AIRGAS SAFETY                      03/01/2020           395              86.24
               Bill          01/31/2020 1549240             Choptank Transport                 03/01/2020           395             625.00
               Bill          01/31/2020 1549242             Choptank Transport                 03/01/2020           395             625.00
               Bill          02/28/2020 8712480             Baker Donelson                     03/29/2020           367           3,281.00
               Credit        04/03/2020 CREDIT              Johnson O'Hare Company Inc.                                           -5,865.70
               Bill          04/03/2020 BROKERAGE           Northeast Food Marketing           04/03/2020           362           5,865.70
               Bill          01/25/2020 1544634             Choptank Transport                 04/05/2020           360           2,050.00
               Bill          03/23/2020 8720817             Baker Donelson                     04/22/2020           343           1,790.00
               Bill          05/01/2020 243769              Truckers Exchange, Inc.            05/31/2020           304             825.00
               Credit        11/01/2020                     McLain Foods                                                         -15,759.22
               Credit        11/01/2020                     Eastern Quality Foods                                                 -6,870.97
               Credit        11/01/2020                     Prime Food Sales, Inc.                                                -9,320.00
Total > 90                                                                                                                      731,509.81
TOTAL                                                                                                                           731,992.34




                                                                                                                                              Page 8 of 8
Case 19-20916-jrs          Doc 330         Filed 04/27/21 Entered 04/27/21 16:58:55                         Desc Main
                                          Document     Page 19
                                                ATTACHMENT   3 of 38
                                 INVENTORY AND FIXED ASSETS REPORT

Name of Debtor: Signature Pack, LLC                            Case Number: 19-20916-JRS

Reporting Period beginning 3/1/20201                            Period ending 3/31/2021

                                             INVENTORY REPORT

INVENTORY BALANCE AT PETITION DATE:                            $ 587,672.39
INVENTORY RECONCILIATION:
      Inventory Balance at Beginning of Month                  $ 0.00                                 (a)
        PLUS: Inventory Purchased During Month                 $
        MINUS: Inventory Used or Sold                          $
        PLUS/MINUS: Adjustments or Write-downs                 $                                      *
      Inventory on Hand at End of Month                        $ 0.00

METHOD OF COSTING INVENTORY:

*For any adjustments or write-downs provide explanation and supporting documentation, if applicable.

                                              INVENTORY AGING

         Less than 6       6 months to       Greater than      Considered
         months old        2 years old       2 years old       Obsolete       Total Inventory

                  %                   %                  %                %      =              100%*

* Aging Percentages must equal 100%.
    Check here if inventory contains perishable items.

Description of Obsolete Inventory:

                                             FIXED ASSET REPORT

FIXED ASSETS FAIR MARKET VALUE AT PETITION DATE: $345,752.71                                (b)
(Includes Property, Plant and Equipment)

BRIEF DESCRIPTION (First Report Only):



FIXED ASSETS RECONCILIATION:
Fixed Asset Book Value at Beginning of Month                    $ 0.00                            (a)(b)
        MINUS: Depreciation Expense                             $
        PLUS: New Purchases                                     $
        PLUS/MINUS: Adjustments or Write-downs                  $                                 *
Ending Monthly Balance                                          $ 0.00

*For any adjustments or write-downs, provide explanation and supporting documentation, if applicable.

BRIEF DESCRIPTION OF FIXED ASSETS PURCHASED OR DISPOSED OF DURING THE REPORTING
PERIOD:


(a)This number is carried forward from last month’s report. For the first report only, this number will be the
   balance as of the petition date.
(b)Fair Market Value is the amount at which fixed assets could be sold under current economic conditions.
   Book Value is the cost of the fixed assets minus accumulated depreciation and other adjustments.

                                                       MOR-6
Case 19-20916-jrs          Doc 330        Filed 04/27/21 Entered 04/27/21 16:58:55                    Desc Main
                                         Document     Page 20 of 38
                                               ATTACHMENT 4A

                MONTHLY SUMMARY OF BANK ACTIVITY - OPERATING ACCOUNT

Name of Debtor: Signature Pack, LLC                          Case Number: 19-20916-JRS

Reporting Period beginning 3/1/20201                          Period ending    3/31/2021

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found at http://www.usdoj.gov/ust/r21/reg_info.htm. If bank accounts
other than the three required by the United States Trustee Program are necessary, permission must be obtained from
the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank
accounts must be approved by the United States Trustee.

NAME OF BANK: Wells Fargo                               BRANCH:

ACCOUNT NAME: Signature Pack LLC DIP                     ACCOUNT NUMBER:            x 0104

PURPOSE OF ACCOUNT:                  OPERATING

        Ending Balance per Bank Statement                              $   759.92
        Plus Total Amount of Outstanding Deposits                      $   0.00
        Minus Total Amount of Outstanding Checks and other debits      $   0.00                   *
        Minus Service Charges                                          $   0.00
        Ending Balance per Check Register                              $   759.92                 **(a)

*Debit cards are used by No debit cards are on the account

**If Closing Balance is negative, provide explanation:


The following disbursements were paid in Cash (do not includes items reported as Petty Cash on Attachment
4D: ( Check here if cash disbursements were authorized by United States Trustee)

 Date         Amount             Payee                Purpose                  Reason for Cash Disbursement

None




                   TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                          $________________Transferred to Payroll Account
                          $________________Transferred to Tax Account




(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
    “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).


                                                      MOR-7
Case 19-20916-jrs      Doc 330     Filed 04/27/21 Entered 04/27/21 16:58:55             Desc Main
                                  Document     Page 21 of 38
                                      ATTACHMENT 5A

                      CHECK REGISTER - OPERATING ACCOUNT


Name of Debtor: Signature Pack, LLC                    Case Number: 19-20916-JRS

Reporting Period beginning 3/1/20201                    Period ending 3/31/2021

NAME OF BANK: Wells Fargo                             BRANCH:

ACCOUNT NAME: Signature Pack LLC DIP

ACCOUNT NUMBER:            x 0104

PURPOSE OF ACCOUNT:                    OPERATING

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.

          CHECK
DATE      NUMBER           PAYEE                    PURPOSE                         AMOUNT
See attached




TOTAL                                                                              $




                                              MOR-8
         Case 19-20916-jrs                  Doc 330         Filed 04/27/21 Entered 04/27/21 16:58:55                                Desc Main
                                                           Document     Page 22 of 38
Wells Fargo Business Choice Checking
March 31, 2021       ■     Page 1 of 4




                                                                                                  Questions?
SIGNATURE PACK, LLC                                                                               Available by phone 24 hours a day, 7 days a week:
                                                                                                  We accept all relay calls, including 711
DEBTOR IN POSSESSION
CH11 CASE #19-20916 (NGA)                                                                           1-800-CALL-WELLS              (1-800-225-5935)

PO BOX 1074                                                                                         En español: 1-877-337-7454
STATHAM GA 30666-0022

                                                                                                  Online: wellsfargo.com/biz

                                                                                                  Write: Wells Fargo Bank, N.A. (297)
                                                                                                          P.O. Box 6995
                                                                                                          Portland, OR 97228-6995




 Your Business and Wells Fargo                                                                    Account options
 Visit wellsfargoworks.com to explore videos, articles, infographics, interactive                 A check mark in the box indicates you have these convenient
                                                                                                  services with your account(s). Go to wellsfargo.com/biz or
 tools, and other resources on the topics of business growth, credit, cash flow
                                                                                                  call the number above if you have questions or if you would
 management, business planning, technology, marketing, and more.
                                                                                                  like to add new services.

                                                                                                  Business Online Banking                            ✓
                                                                                                  Online Statements                                  ✓
                                                                                                  Business Bill Pay                                  ✓
                                                                                                  Business Spending Report                           ✓
                                                                                                  Overdraft Protection




        IMPORTANT ACCOUNT INFORMATION

The following dedicated text telephone/telecommunication device for the deaf (TTY/TDD) lines are being retired on March 5, 2021:
800-877-4833, 800-419-2265 and 800-600-4833. We accept relay-assisted calls, including calls from the 711 service, when customers call
any Wells Fargo customer service toll-free phone number. Wells Fargo will continue to provide excellent service to our deaf or hard of
hearing customers and customers with speech disorders.



Statement period activity summary                                                                 Account number:            0104
        Beginning balance on 3/1                                                    $769.92       SIGNATURE PACK, LLC
                                                                                                  DEBTOR IN POSSESSION
        Deposits/Credits                                                               0.00
                                                                                                  CH11 CASE #19-20916 (NGA)
        Withdrawals/Debits                                                           - 10.00
                                                                                                  Georgia account terms and conditions apply
        Ending balance on 3/31                                                      $759.92
                                                                                                  For Direct Deposit use
                                                                                                  Routing Number (RTN): 061000227
                                                                                                  For Wire Transfers use
                                                                                                  Routing Number (RTN): 121000248




     (297)
     Sheet Seq = 0127006
         Case 19-20916-jrs                   Doc 330          Filed 04/27/21 Entered 04/27/21 16:58:55                                        Desc Main
                                                             Document     Page 23 of 38
March 31, 2021        ■   Page 2 of 4




Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




Transaction history

                           Check                                                                                      Deposits/        Withdrawals/         Ending daily
       Date               Number Description                                                                            Credits               Debits            balance
       3/8                       Direct Pay Monthly Base                                                                                      10.00              759.92
       Ending balance on 3/31                                                                                                                                      759.92
       Totals                                                                                                            $0.00               $10.00

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 03/01/2021 - 03/31/2021                                                     Standard monthly service fee $0.00                  You paid $0.00
       WX/W5




Account transaction fees summary
                                                                                             Units           Excess        Service charge per               Total service
       Service charge description                                   Units used           included             units           excess units ($)                charge ($)
       Cash Deposited ($)                                                    0              7,500                 0                   0.0030                        0.00
       Transactions                                                          0                200                 0                      0.50                       0.00
       Total service charges                                                                                                                                          $0.00




Other Wells Fargo Benefits

Our National Business Banking Center customer service number 1-800-CALL-WELLS (1-800-225-5935) hours of operation have
temporarily changed to 7:00 a.m. to 11:00 p.m. Eastern Time, Monday through Saturday and Sunday 9:00 a.m. to 10:00 p.m. Eastern
Time. Access to our automated banking system, the ability to report a fraud claim on your business credit or debit card, and access to
report a lost or stolen business card will continue to be available 24 hours a day, 7 days per week. Thank you for banking with Wells
Fargo. We appreciate your business.




         IMPORTANT ACCOUNT INFORMATION

Effective on or after April 1, 2021, the ATM Access Code feature will no longer be available to access your accounts at Wells Fargo ATMs.
You may continue to access Wells Fargo ATMs using your Wells Fargo Debit, ATM or EasyPay Card, or with a Wells Fargo-supported
digital wallet on your mobile device. For more information about adding your card to a digital wallet, please visit
        Case 19-20916-jrs                Doc 330        Filed 04/27/21 Entered 04/27/21 16:58:55                                 Desc Main
                                                       Document     Page 24 of 38
March 31, 2021       ■   Page 3 of 4




wellsfargo.com/mobile/payments. Availability may be affected by your mobile carrier's coverage area. Your mobile carrier's message
and data rates may apply. Some ATMs within secure locations may require a physical card for entry. Note: After the ATM Access Code
feature for accessing Wells Fargo accounts is discontinued, the "Use an Access Code" button may continue to be displayed on Wells
Fargo ATMs to support other services.




     Sheet Seq = 0127007
     Sheet 00002 of 00002
            Case 19-20916-jrs                                   Doc 330                Filed 04/27/21 Entered 04/27/21 16:58:55                            Desc Main
                                                                                      Document     Page 25 of 38
March 31, 2021                ■    Page 4 of 4




General statement policies for Wells Fargo Bank

■  Notice: Wells Fargo Bank, N.A. may furnish information about accounts                            You must describe the specific information that is inaccurate or in dispute
belonging to individuals, including sole proprietorships, to consumer                               and the basis for any dispute with supporting documentation. In the case of
reporting agencies. If this applies to you, you have the right to dispute the                       information that relates to an identity theft, you will need to provide us with
accuracy of information that we have reported by writing to us at: Overdraft                        an identity theft report.
Collections and Recovery, P.O. Box 5058, Portland, OR 97208-5058.



Account Balance Calculation Worksheet                                                                   Number                    Items Outstanding                       Amount

1. Use the following worksheet to calculate your overall account balance.
2. Go through your register and mark each check, withdrawal, ATM
   transaction, payment, deposit or other credit listed on your statement.
   Be sure that your register shows any interest paid into your account and
   any service charges, automatic payments or ATM transactions withdrawn
   from your account during this statement period.
3. Use the chart to the right to list any deposits, transfers to your account,
   outstanding checks, ATM withdrawals, ATM payments or any other
   withdrawals (including any from previous months) which are listed in
   your register but not shown on your statement.

ENTER
A. The ending balance
   shown on your statement . . . . . . . . . . . . . . . . . . . . . .$.

ADD
B. Any deposits listed in your                                                 $
   register or transfers into                                                  $
   your account which are not                                                  $
   shown on your statement.                                                  + $

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

CALCULATE THE SUBTOTAL
  (Add Parts A and B)

    . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . TOTAL
                                                                            ......$

SUBTRACT
C. The total outstanding checks and
   withdrawals from the chart above . . . . . . . . . . . . . - $

CALCULATE THE ENDING BALANCE
  (Part A + Part B - Part C)
  This amount should be the same
  as the current balance shown in
  your check register . . . . . . . . . . . . . . . . . . . . . . . . . . .$. .


                                                                                                                                                    Total amount $




©2010 Wells Fargo Bank, N.A. All rights reserved. Member FDIC. NMLSR ID 399801
                         Case 19-20916-jrs             Doc 330     Filed 04/27/21 Entered 04/27/21 16:58:55                 Desc Main
                                                                  Document     Page 26 of 38


                                                          STANDARD BANK RECONCILIATION

                                             Month         March          Year              2021

                Account No. 0104                                             Account Name          Signature Pack, LLC DIP Case #19-20916(NGA)


Bank Balance shown on Bank Statement                                  $          759.92            Your transaction register balance        $    759.92

Add (+)                                                                                            Add (+)
Deposits not shown on Bank Statement                                  $                            Other credits shown on the bank
                                                                                                   statement but not in transaction register $        0
Total                                                                 $          759.92
                                                                                                   Add (+)
Subtract (-)                                                                                       Interest paid on bank statement          $         0
Checks and other items outstanding but not
paid on Bank Statement                                                                             Total                                    $    759.92

Number          Amount        Number         Amount                                                Subtract (-)
                                                                                                   Other debits shown on bank statement
                                                                                                   but not in transaction register

                                                                                                   Number       Amount
                                                                                                                $




                                             Total Subtractions       $             -                           Total Subtractions          $         0

                                             Balance                  $          759.92                         Balance                     $    759.92
Case 19-20916-jrs          Doc 330        Filed 04/27/21 Entered 04/27/21 16:58:55                    Desc Main
                                         Document     Page 27 of 38
                                               ATTACHMENT 4A

                MONTHLY SUMMARY OF BANK ACTIVITY - ESCROW ACCOUNT

Name of Debtor: Signature Pack, LLC                          Case Number:     19-20916-JRS

Reporting Period beginning 3/1/20201                          Period ending   3/31/2021

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found at http://www.usdoj.gov/ust/r21/reg_info.htm. If bank accounts
other than the three required by the United States Trustee Program are necessary, permission must be obtained from
the United States Trustee prior to opening the accounts. Additionally, use of less than the three required bank
accounts must be approved by the United States Trustee.

NAME OF BANK: CenterState Bank                          BRANCH:

ACCOUNT NAME: Jones & Walden LLC IOLTA                   ACCOUNT NUMBER:

PURPOSE OF ACCOUNT:                  ESCROW

        Ending Balance per Bank Statement                              $ 389,288.48
        Plus Total Amount of Outstanding Deposits                      $ 28,500.00
        Minus Total Amount of Outstanding Checks and other debits      $ 85,000.00                *
        Minus Service Charges                                          $ 0.00
        Ending Balance per Check Register                              $ 332,788.48               **(a)

*Debit cards are used by None

**If Closing Balance is negative, provide explanation:


The following disbursements were paid in Cash (do not includes items reported as Petty Cash on Attachment
4D: ( Check here if cash disbursements were authorized by United States Trustee)

 Date         Amount             Payee                Purpose                 Reason for Cash Disbursement

None




                   TRANSFERS BETWEEN DEBTOR IN POSSESSION ACCOUNTS
“Total Amount of Outstanding Checks and other debits”, listed above, includes:

                          $________________Transferred to Payroll Account
                          $________________Transferred to Tax Account




(a) The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
    “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).


                                                      MOR-7
Case 19-20916-jrs      Doc 330     Filed 04/27/21 Entered 04/27/21 16:58:55             Desc Main
                                  Document     Page 28 of 38
                                      ATTACHMENT 5A

                         CHECK REGISTER - ESCROW ACCOUNT


Name of Debtor: Signature Pack, LLC                    Case Number:      19-20916-JRS

Reporting Period beginning 3/1/20201                    Period ending 3/31/2021

NAME OF BANK: CenterState Bank                        BRANCH:

ACCOUNT NAME: Jones & Walden LLC IOLTA

ACCOUNT NUMBER:

PURPOSE OF ACCOUNT:                    ESCROW

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.

          CHECK
DATE      NUMBER           PAYEE                    PURPOSE                         AMOUNT
See attached




TOTAL                                                                              $




                                              MOR-8
  Case 19-20916-jrs     Doc 330    Filed 04/27/21 Entered 04/27/21 16:58:55     Desc Main
                                  Document     Page 29 of 38

 Transaction
    Date           Description                        Debit       Credit        Balance
JONES & WALDEN LLC IOLTA
    3/1/2021 BEGINNING BALANCE                                                 $389,288.48
                                                         $0.00        $0.00

            UNCLEARED TRANSACTIONS
            Klinowski Damiano LLP
   4/8/2021 (Champion Foods Claim)                   $85,000.00                $304,288.48
            Ambassador Sanitation
            Management LLP (Settlement
  4/12/2021 Payment)                                              $25,000.00   $329,288.48
            Total Quality Logistics LLC
  4/12/2021 (Settlement Payment)                                   $3,500.00   $332,788.48
Case 19-20916-jrs          Doc 330      Filed 04/27/21 Entered 04/27/21 16:58:55                      Desc Main
                                       Document     Page 30 of 38



                                              ATTACHMENT 4B

              MONTHLY SUMMARY OF BANK ACTIVITY - PAYROLL ACCOUNT                                       N/A

Name of Debtor: Signature Pack, LLC                             Case Number: 19-20916-JRS

Reporting Period beginning 3/1/20201                             Period ending 3/31/2021

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity.
A standard bank reconciliation form can be found at http://www.usdoj.gov/ust/r21/reg_info.htm.

NAME OF BANK:                                             BRANCH:

ACCOUNT NAME:                                             ACCOUNT NUMBER:
PURPOSE OF ACCOUNT:                     PAYROLL

        Ending Balance per Bank Statement                                       $
         Plus Total Amount of Outstanding Deposits                              $
         Minus Total Amount of Outstanding Checks and other debits              $                        *
         Minus Service Charges                                                  $
        Ending Balance per Check Register                                       $                         **(a)

*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:
The following disbursements were paid by Cash: (    Check here if cash disbursements were authorized
by United States Trustee)

Date        Amount             Payee                  Purpose          Reason for Cash Disbursement




The following non-payroll disbursements were made from this account:

Date      Amount            Payee           Purpose                    Reason for disbursement from this
                                                                       account

_____
_____
_____

(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                      MOR-9
Case 19-20916-jrs      Doc 330     Filed 04/27/21 Entered 04/27/21 16:58:55              Desc Main
                                  Document     Page 31 of 38


                                 ATTACHMENT 5B
                        CHECK REGISTER - PAYROLL ACCOUNT N/A


Name of Debtor: Signature Pack, LLC                     Case Number: 19-20916-JRS

Reporting Period beginning 3/1/20201                    Period ending 3/31/2021

NAME OF BANK:                                           BRANCH:

ACCOUNT NAME:

ACCOUNT NUMBER:

PURPOSE OF ACCOUNT:                    PAYROLL

Account for all disbursements, including voids, lost payments, stop payment, etc. In the
alternative, a computer generated check register can be attached to this report, provided all the
information requested below is included.

        CHECK
DATE    NUMBER             PAYEE                        PURPOSE                         AMOUNT




TOTAL                                                                               $



                                              MOR-10
Case 19-20916-jrs          Doc 330      Filed 04/27/21 Entered 04/27/21 16:58:55                       Desc Main
                                       Document     Page 32 of 38


                                              ATTACHMENT 4C

                     MONTHLY SUMMARY OF BANK ACTIVITY - TAX ACCOUNT                              N/A

Name of Debtor: Signature Pack, LLC                              Case Number: 19-20916-JRS

Reporting Period beginning 3/1/20201                              Period ending 3/31/2021

Attach a copy of current month bank statement and bank reconciliation to this Summary of Bank Activity. A
standard bank reconciliation form can be found on the United States Trustee website,
http://www.usdoj.gov/ust/r21/index.htm.

NAME OF BANK:                                        BRANCH:

ACCOUNT NAME:                                        ACCOUNT NUMBER:

PURPOSE OF ACCOUNT:                   TAX

        Ending Balance per Bank Statement                         $
         Plus Total Amount of Outstanding Deposits                $
         Minus Total Amount of Oustanding Checks and other debits $                          *
         Minus Service Charges                                    $
        Ending Balance per Check Register                         $                           **(a)

*Debit cards must not be issued on this account.

**If Closing Balance is negative, provide explanation:


The following disbursements were paid by Cash: (       Check here if cash disbursements were authorized by
                                                      United States Trustee)
Date      Amount              Payee                Purpose                Reason for Cash Disbursement




The following non-tax disbursements were made from this account:

Date      Amount              Payee                Purpose             Reason for disbursement from this account




(a)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the amount reported as
   “Ending Balance” on Schedule of Receipts and Disbursements (Page MOR-2, Line 7).




                                                     MOR-11
Case 19-20916-jrs       Doc 330    Filed 04/27/21 Entered 04/27/21 16:58:55               Desc Main
                                  Document     Page 33 of 38

                                       ATTACHMENT 5C

                            CHECK REGISTER - TAX ACCOUNT N/A


Name of Debtor: Signature Pack, LLC                         Case Number: 19-20916-JRS

Reporting Period beginning 3/1/20201                        Period ending 3/31/2021

NAME OF BANK:                                           BRANCH:

ACCOUNT NAME:                                           ACCOUNT #

PURPOSE OF ACCOUNT:                    TAX

Account for all disbursements, including voids, lost checks, stop payments, etc. In the
alternative, a computer-generated check register can be attached to this report, provided all the
information requested below is included.
http://www.usdoj.gov/ust.
          CHECK
DATE NUMBER               PAYEE                  PURPOSE                            AMOUNT




TOTAL                                                                                             (d)
                                  SUMMARY OF TAXES PAID

Payroll Taxes Paid                                                                              (a)
Sales & Use Taxes Paid                                                                          (b)
Other Taxes Paid                                                                                (c)
TOTAL                                                                                 _________ (d)


(a) This number is reported in the “ Current Month” column of Schedule of Receipts and Disbursements
    (Page MOR-2, Line 5O).
(b) This number is reported in the “ Current Month” column of Schedule or Receipts and Disbursements
    (Page MOR-2, Line 5P).
(c) This number is reported in the “ Current Month” column of Schedule of Receipts and Disbursements
    (Page MOR-2, Line 5Q).
(d) These two lines must be equal.




                                               MOR-12
Case 19-20916-jrs     Doc 330     Filed 04/27/21 Entered 04/27/21 16:58:55           Desc Main
                                 Document     Page 34 of 38

                                     ATTACHMENT 4D

                INVESTMENT ACCOUNTS AND PETTY CASH REPORT

                             INVESTMENT ACCOUNTS N/A

Each savings and investment account, i.e. certificates of deposits, money market accounts, stocks
and bonds, etc., should be listed separately. Attach copies of account statements.

Type of Negotiable
                                                                                  Current
Instrument            Face Value        Purchase Price     Date of Purchase       Market Value




TOTAL                                                                                          (a)
                                   PETTY CASH REPORT N/A

The following Petty Cash Drawers/Accounts are maintained:

                      (Column 2)             (Column 3)               (Column 4)
                      Maximum                Amount of Petty    Difference between
Location of           Amount of Cash         Cash On Hand (Column 2) and
Box/Account           in Drawer/Acct.        At End of Month    (Column 3)




TOTAL                                        $                 (b)

For any Petty Cash Disbursements over $100 per transaction, attach copies of receipts. If
there are no receipts, provide an explanation




TOTAL INVESTMENT ACCOUNTS AND PETTY CASH(a + b)                          $                    (c)


(c)The total of this line on Attachment 4A, 4B and 4C plus the total of 4D must equal the
   amount reported as “Ending Balance” on Schedule of Receipts and Disbursements (Page
   MOR-2, Line 7).



                                             MOR-13
Case 19-20916-jrs     Doc 330     Filed 04/27/21 Entered 04/27/21 16:58:55           Desc Main
                                 Document     Page 35 of 38

                                      ATTACHMENT 6

                                 MONTHLY TAX REPORT

Name of Debtor: Signature Pack, LLC                       Case Number: 19-20916-JRS

Reporting Period beginning 3/1/20201                      Period ending 3/31/2021

                                  TAXES OWED AND DUE

Report all unpaid post-petition taxes including Federal and State withholding FICA, State sales
tax, property tax, unemployment tax, State workmen's compensation, etc.

Name of               Date                                          Date Last
Taxing                Payment                                       Tax Return      Tax Return
Authority             Due          Description          Amount        Filed           Period


 None




TOTAL                                               $




                                            MOR-14
Case 19-20916-jrs           Doc 330      Filed 04/27/21 Entered 04/27/21 16:58:55                         Desc Main
                                        Document     Page 36 of 38

                                                  ATTACHMENT 7

                           SUMMARY OF OFFICER OR OWNER COMPENSATION

                       SUMMARY OF PERSONNEL AND INSURANCE COVERAGES

Name of Debtor: Signature Pack, LLC                           Case Number: 19-20916-JRS

Reporting Period beginning 3/1/20201                          Period ending 3/31/2021

Report all forms of compensation received by or paid on behalf of the Officer or Owner during the month. Include
car allowances, payments to retirement plans, loan repayments, payments of Officer/Owner’s personal expenses,
insurance premium payments, etc. Do not include reimbursement for business expenses Officer or Owner incurred
and for which detailed receipts are maintained in the accounting records.
                                                       Payment
Name of Officer or Owner             Title             Description                       Amount Paid
None




                                              PERSONNEL REPORT
                                                                          Full Time          Part Time
Number of employees at beginning of period                                  0
                                                                          _________             0
                                                                                            _________
Number hired during the period
Number terminated or resigned during period
Number of employees on payroll at end of period                             0                    0

                                       CONFIRMATION OF INSURANCE

List all policies of insurance in effect, including but not limited to workers' compensation, liability, fire, theft,
comprehensive, vehicle, health and life. For the first report, attach a copy of the declaration sheet for each type of
insurance. For subsequent reports, attach a certificate of insurance for any policy in which a change occurs during
the month (new carrier, increased policy limits, renewal, etc.).

Agent                                                                                                Date
and/or                     Phone              Policy            Coverage            Expiration       Premium
Carrier                    Number             Number            Type                Date             Due

All policies canceled on 2/9/2020


                                                                                                     __________

The following lapse in insurance coverage occurred this month:

Policy            Date               Date
Type              Lapsed             Reinstated        Reason for Lapse




   Check here if U. S. Trustee has been listed as Certificate Holder for all insurance policies.


                                                       MOR-15
Case 19-20916-jrs           Doc 330       Filed 04/27/21 Entered 04/27/21 16:58:55                         Desc Main
                                         Document     Page 37 of 38


                                                  ATTACHMENT 8


                     SIGNIFICANT DEVELOPMENTS DURING REPORTING PERIOD

Information to be provided on this page, includes, but is not limited to: (1) financial transactions that are not
reported on this report, such as the sale of real estate (attach closing statement); (2) non-financial transactions, such
as the substitution of assets or collateral; (3) modifications to loan agreements; (4) change in senior management,
etc. Attach any relevant documents.




We anticipate filing a Plan of Reorganization and Disclosure Statement on or before                                  .




                                                        MOR-16
Case 19-20916-jrs      Doc 330    Filed 04/27/21 Entered 04/27/21 16:58:55           Desc Main
                                 Document     Page 38 of 38



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                               GAINESVILLE DIVISION

 IN RE:
                                                     CHAPTER 11
 SIGNATURE PACK, LLC,
                                                     CASE NO. 19-20916-JRS
          Debtor.

                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the date indicated below a true and correct copy of the foregoing
monthly operating report was served via the Bankruptcy Court’s Electronic Case Filing program,
which sends a notice of and accompanying link to the pleading to the following parties who have
appeared in this case under the Bankruptcy Court’s Electronic Case Filing Program:

   •   Griffin B. Bell gbb@gb3pc.com, dts@gb3pc.com;admin@gb3pc.com
   •   Frederic S. Beloin fbeloin@beloinlaw.com, jkuhar@beloinlaw.com
   •   Sam G. Bratton sbratton@dsda.com, kstratton@dsda.com;dbkirk@dsda.com
   •   David A. Garland dgarland@mcdr-law.com, dgarland@mcdr-law.com;hjohnson@mcdr-
       law.com
   •   Mark A. Gilbert mark.gilbert@colemantalley.com, barbara.good@colemantalley.com
   •   Lee B. Hart lee.hart@nelsonmullins.com,
       ayo.uboh@nelsonmullins.com;HartLR98982@notify.bestcase.com;rebecca.odonkor@nelson
       mullins.com
   •   Sean C. Kulka sean.kulka@agg.com
   •   Leah Fiorenza McNeill Leah.Fiorenza@bclplaw.com, debbie.hopkins@bclplaw.com
   •   Office of the United States Trustee ustpregion21.at.ecf@usdoj.gov
   •   Stephan A. Ray sray@mcdr-law.com, hjohnson@mcdr-law.com
   •   Michael D. Robl michael@roblgroup.com,
       lelena@roblgroup.com;shannon@roblgroup.com
   •   Andres H. Sandoval andres.sandoval@usdoj.gov,
       charlie.cromwell@usdoj.gov;Larissa.selchenkova@usdoj.gov
   •   Shayna M. Steinfeld shayna@steinfeldlaw.com
   •   Thomas R. Walker thomas.walker@fisherbroyles.com
   •   David S. Weidenbaum david.s.weidenbaum@usdoj.gov
   •   David A. Wender david.wender@alston.com

       This 27th day of April, 2021.

                                            JONES & WALDEN LLC

                                            /s/ Leslie M. Pineyro
                                            Leslie M. Pineyro
                                            Georgia Bar No. 969800
                                            lpineyro@joneswalden.com
                                            699 Piedmont Avenue NE
                                            Atlanta, Georgia 30308
                                            (404) 564-9300 Telephone
                                            (404) 564-9301 Facsimile
                                            Attorney for Debtor
